Case: 13-60253      Document: 00512550549         Page: 1    Date Filed: 03/05/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-60253
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            March 5, 2014
NOEL REYES MATA, also known as Alberto Reyes Reyes,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petitions for Review of an Order of the
                           Board of Immigration Appeals
                               BIA No. A200 723 795


Before BARKSDALE, HAYNES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Noel Reyes Mata, a native and citizen of Mexico, was ordered removed
from the United States in 2010. His appeal to the Board of Immigration
Appeals (BIA) was dismissed after his attorney failed to file an appellate brief.
       Mata subsequently filed an untimely motion to reopen his removal
proceedings, based on a claim of ineffective assistance of counsel, and asking




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60253     Document: 00512550549      Page: 2   Date Filed: 03/05/2014


                                  No. 13-60253

the BIA to equitably toll the applicable filing period or exercise its authority to
reopen his proceedings sua sponte. The BIA denied Mata’s motion.
      Mata then filed a motion to reconsider. The BIA denied it as well.
      Mata seeks review of the BIA’s denial of his motions to reopen and to
reconsider. He acknowledges his motion to reopen was filed outside the 90-day
filing period, after the BIA dismissed his original appeal.         See 8 C.F.R.
§ 1003.2(c)(2) (reopening or reconsideration before the BIA).         He asserts,
however, the BIA should have equitably tolled the filing period because his
attorney’s failure to file a brief to the BIA deprived him of his right to appeal
and violated his due-process rights.
      In this circuit, an alien’s request for equitable tolling on the basis of
ineffective assistance of counsel is construed as an invitation for the BIA to
exercise its discretion to reopen the removal proceeding sua sponte. Ramos-
Bonilla v. Mukasey, 543 F.3d 216, 220 (5th Cir. 2008). As the BIA has complete
discretion in determining whether to reopen sua sponte under 8 C.F.R
§ 1003.2(a), and we have no meaningful standard against which to judge that
exercise of discretion, we lack jurisdiction to review such decisions. Id.
      Although Mata challenges our court’s decision in Ramos-Bonilla as
decided incorrectly, we may not overturn the prior decision of another panel of
our court, absent an intervening change in the law, such as a statutory
amendment, or a contrary or superseding decision by either the Supreme Court
or this court en banc. E.g., Jacobs v. Nat’l Drug Intelligence Ctr., 548 F.3d 375,
378 (5th Cir. 2008). Along that line, Mata asserts the Supreme Court, in
Kucana v. Holder, overturned this court’s decision in Ramos-Bonilla. Mata
overstates the reach of Kucana; there, the Supreme Court “express[ed] no
opinion on whether federal courts may review the [BIA]’s decision not to reopen
removal proceedings sua sponte”.     558 U.S. 233, 251 n.18 (2010). Because we



                                        2
    Case: 13-60253     Document: 00512550549     Page: 3   Date Filed: 03/05/2014


                                  No. 13-60253

lack jurisdiction to review the BIA’s denial of Mata’s untimely motion to
reopen, we need not address the merits of Mata’s equitable-tolling, ineffective-
assistance-of-counsel, and due-process claims.
      Additionally, Mata appears to seek review of the BIA’s denying his
motion to reconsider its denial of his motion to reopen. He fails, however, to
provide adequate briefing addressing the BIA’s decision on the motion to
reconsider, and, as such, has abandoned any challenge he might have raised
regarding that decision. See, e.g., Thuri v. Ashcroft, 380 F.3d 788, 793 (5th Cir.
2004).
      DISMISSED in part; DENIED in part.




                                        3